Gould, Associate Justice.
The pleadings in this case presented two distinct issues : 1st. Were the plaintiffs entitled to recover the articles sued for, or damages for their conversion. 2d. Were the intervenors or defendant as their guardian entitled to the relief asked for, to wit, that the right and title to certain lands and judgments be divested out of plaintiffs and vested in them.
The jury were instructed that if they found the lands were really the property of the minors to find for the defendant, and they were not instructed in what way to form their verdict on the first issue. If that issue were found for the defendant the natural form of the verdict would be simply to find for defendant. The verdict brought in was : “We, the jury, find for the defendant.” This verdict is responsive to either of the issues submitted, but it does not appear *151to which issue the jury intends to respond, nor that it was their intention to respond to both issues. It is impossible to pronounce this a sufficient finding for the defendants on both issues.
Assuming even that the court committed no material error in disregarding the minors, intervenors, and submitting the case as if a verdict for their guardian was properly a verdict for them, it is still uncertain what issue was really passed upon by the jury.
The court, however, proceeded to render judgment on both issues, that plaintiffs take nothing by their suit, and that defendant as guardian of the minors, intervenors, be invested for their benefit with the title to certain lands and judgments, which title is divested out of plaintiffs.
Under the pleadings the verdict does not constitute a legal basis for this judgment, and the judgment must for that reason be reversed. (Phillips v. Hill and Wife, 3 Tex., 397; May v. Taylor, 22 Tex., 348; Bledsoe v. Wills, 22 Tex., 651.)
The conclusion at which we have arrived renders it unnecessary to notice other questions presented in the record.
The judgment is reversed and the cause remanded.
Reversed and remanded.